DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.

Status of the claims
The amendments received on 2 August 2022 have been acknowledged and entered. Applicant has amended claims 1 and 14. Claims 1, 3, 6-10, 14, 16, and 19 are pending.

Responses to Amendments
The amendments filed 2 August, 2022 have been entered. 
Applicant’s amendments filed 2 August, 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berkner et al. (EP 1972888 B1, hereinafter referred to as “Berkner”) in view of Frank (DE 1020120025104 A1, hereinafter referred to as “Frank”) further in view of Gartner et al. (US 2006/0040777 A1).
Regarding claim 1, Berkner teaches a method for of determining a direction of travel of a vehicle, the method comprising: measuring a longitudinal acceleration of the vehicle based on an acceleration signal of a first sensor configured to measure the longitudinal acceleration of the vehicle (page 3, lines 51-53 : in Fig. 1 schematically a motor vehicle 1 with a device 2 for determining the slope of a substrate of the motor vehicle 1 is shown. The device 2 for determining the gradient comprises a longitudinal acceleration sensor 3. The longitudinal acceleration sensor 3 supplies a longitudinal acceleration signal, which represents a longitudinal acceleration of the motor vehicle 1 along a longitudinal axis 4; page 4, lines 49- 51: in Fig. 2 is a schematic flow diagram of a method for determining the slope of a subsurface of a motor vehicle. First, a longitudinal acceleration signal measured by a longitudinal acceleration sensor 21 is detected. Subsequently, a vehicle motion signal representing vehicle motion is detected. detected 22); lowpass filtering the acceleration signal to filter out oscillations of the vehicle from the acceleration signal, resulting in a modified acceleration signal (page 3, line 33-36: a preferred embodiment of the invention provides that the longitudinal acceleration signal of the longitudinal acceleration sensor is corrected by means of a low-pass filtering with respect to an installation position deviation. If it is assumed that a vehicle is moving on a horizontal background in terms of time or distance, a gravitational acceleration component in the longitudinal acceleration signal caused by a deviation from a desired installation position can be corrected by a low-pass filtering of the longitudinal acceleration signal); and determining the direction of travel of the vehicle based on a difference between the acceleration signal and the modified acceleration signal page 4, lines 58-60: the longitudinal acceleration signal is filtered by means of a low-pass filter 27. This results in a mounting position offset, which is subtracted from the measured longitudinal acceleration signal 28. Alternatively or additionally, the longitudinal acceleration sensor during its installation with respect to a through the mounting position caused acceleration offsets be calibrated or be; page 5, lines2-8: from the corrected longitudinal acceleration signal, the arc sine is determined 29, which is a measure of the slope of the ground…The slope can be used in conjunction with the engaged gear to predict a direction of travel reliably in many case); and autonomously controlling driving of the vehicle based on the direction of travel (page 5, lines 1-4: from the corrected longitudinal acceleration signal, the arc sine is determined 29, which is a measure of the slope of the ground. The thus determined slope is output and / or provided 30. It can be transmitted via a vehicle bus other control units, for example. These may be, for example, a control of an automatic transmission or a driving safety control device, which calculates, for example, avoidance trajectories for danger and / or accident situations. Both vehicle systems require knowledge of the subsidence slope to provide optimal results).
Berkner does not specifically teach detecting that the vehicle starts to move from a standstill or changes direction based on rotational movement of a wheel of the vehicle based on detection of a first ascending edge or a first descending edge of a time dependent output signal of a second sensor configured to determine rotational movement of the wheel.
However, Frank teaches detecting page 2, line 56-page 3, line 5: the method according to the invention generates at the output of a sensor system a signal characterizing the rotational speed and / or direction of rotation by detecting the movement of the elevations (teeth) arranged circumferentially on a rotating ferromagnetic transmitter wheel or of the differently polarized regions of a multipole wheel. The sensor system contains at least two sensor areas opposite the teeth or gaps of the encoder wheel or the differently polarized areas of a multipole wheel. These are arranged adjacent to each other, so that they are successively passed in the direction of rotation of the teeth of the encoder wheel or the differently polarized areas of the multipole wheel. The sensor areas, which are part of the sensor system, detect the ascending and descending change of the flanks of the teeth or, alternatively, the change of the polarization of the differently polarized areas of the multipole wheel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting rotational movement of a wheel of the vehicle such as is described in Frank into the system of Berkner, in order to evaluate a sensor system for speed and direction detection (col. 1, line 3).
Berkner and Frank do not explicitly teach that determining the direction of travel of the vehicle based on a difference between the acceleration signal and the modified acceleration signal is performed immediately after either the vehicle starts to move from a standstill or changes direction and detecting that the vehicle starts to move from a standstill or changes direction.
However, Gartner teaches determining the direction of travel of the vehicle based on a difference between the acceleration signal and the modified acceleration signal is performed immediately after either the vehicle starts to move from a standstill or changes direction (para. [0014]: selectively activating and deactivating a safety and comfort function in dependence of a determined direction of rotation of the drive train wherein a distinction is made between rotational states or driving states of a clockwise rotation of the drive train corresponding to a forward movement of a motor vehicle, a counterclockwise rotation of the drive train corresponding to a reverse movement of the motor vehicle and an undetected direction of rotation of the drive train corresponding to one of a vehicle standstill and an undetected vehicle movement ) and detecting that the vehicle starts to move from a standstill or changes direction (para. [0021]: thus, a direction of rotation of the drive train which is determined through the use of the first sensor unit can be checked, and therefore detected more quickly as valid, with the aid of the sensor signal from the second sensor unit as a result of a plausibility check carried out in the common evaluation unit; para. [0052]: if the sensor wheels 13, 17 are of a substantially identical type of construction the second sensor unit 16 has a higher time resolution, so that a rotational movement can be detected more quickly and the direction of rotation 10 of the output shaft W2 can be determined more reliably, and therefore more quickly, in conjunction with the sensor signals 20, 21 from the sensors S1, S2 of the first sensor unit 12, even after one edge change 23, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting the direction of travel of the vehicle such as is described in Gartner into the system of Berkner and Frank, in order to control a motor vehicle drive train, in which the direction of rotation of the drive train is determined by evaluating sensor signals from a first sensor unit which is provided on the output side of the drive train (para. [0003]).
Regarding claim 3, Berkner in view of Frank and Gartner teaches all the limitation of claim 1, in addition, Berker teaches determining the direction of travel comprises: calculating the difference between the acceleration signal and the modified acceleration, signal (page 4, lines 58-60: the longitudinal acceleration signal is filtered by means of a low-pass filter 27. This results in a mounting position offset, which is subtracted from the measured longitudinal acceleration signal 28. Alternatively or additionally, the longitudinal acceleration sensor during its installation with respect to a through the mounting position caused acceleration offsets be calibrated or be ); and determining the direction based on  a sign of the difference (page 5, lines2-8: From the corrected longitudinal acceleration signal, the arc sine is determined 29, which is a measure of the slope of the ground…The slope can be used in conjunction with the engaged gear to predict a direction of travel reliably in many case).   
Regarding claim 14, Berkner teaches a system for determining a direction of travel of a vehicle, the system comprising: a first sensor configured to measure a longitudinal acceleration of the vehicle (page 3, lines 51-53; page 4, lines 49-51: see claim 1 above); a second sensor configured to detect rotational movement of a wheel of the vehicle (page 2, line 56-page 3, line 5), Applicant Kai BretzigheimerAttorney's Docket No.: 2019P02210USSerial No. : 17/127,062Filed: December 18, 2020Page: 5 of 14a processor configured to receive an acceleration signal of the vehicle from the first sensor, lowpass filter the acceleration signal to filter out oscillations of the vehicle from the acceleration signal, resulting in a modified acceleration signal (page 4, lines 57-58: see claim 1 above); determining the direction of travel of the vehicle based on a difference between the acceleration signal and the modified acceleration signal page 4, lines 58-60), and autonomously control driving of the vehicle based on the direction of travel (page 5, lines 2-7: see claim 1 above).  
Berkner does not specifically teach detecting that the vehicle starts to move from a standstill or changes direction based on
However, Frank teaches detecting the rotational movement of the wheel of the vehicle based on detection of a first ascending edge or a first descending edge of a time dependent output signal from the second sensor (page 2, line 56-page 3, line 5: claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting rotational movement of a wheel of the vehicle such as is described in Frank into the system of Berkner, in order to evaluate a sensor system for speed and direction detection (col. 1, line 3).
Berkner and Frank do not explicitly teach that determining the direction of travel of the vehicle based on a difference between the acceleration signal and the modified acceleration signal is performed immediately after either the vehicle starts to move from a standstill or changes direction and detecting that the vehicle starts to move from a standstill or changes direction.
However, Gartner teaches determining the direction of travel of the vehicle based on a difference between the acceleration signal and the modified acceleration signal is performed immediately after either the vehicle starts to move from a standstill or changes direction (para. [0014]: selectively activating and deactivating a safety and comfort function in dependence of a determined direction of rotation of the drive train wherein a distinction is made between rotational states or driving states of a clockwise rotation of the drive train corresponding to a forward movement of a motor vehicle, a counterclockwise rotation of the drive train corresponding to a reverse movement of the motor vehicle and an undetected direction of rotation of the drive train corresponding to one of a vehicle standstill and an undetected vehicle movement ) and detecting that the vehicle starts to move from a standstill or changes direction (para. [0021]: thus, a direction of rotation of the drive train which is determined through the use of the first sensor unit can be checked, and therefore detected more quickly as valid, with the aid of the sensor signal from the second sensor unit as a result of a plausibility check carried out in the common evaluation unit; para. [0052]: if the sensor wheels 13, 17 are of a substantially identical type of construction the second sensor unit 16 has a higher time resolution, so that a rotational movement can be detected more quickly and the direction of rotation 10 of the output shaft W2 can be determined more reliably, and therefore more quickly, in conjunction with the sensor signals 20, 21 from the sensors S1, S2 of the first sensor unit 12, even after one edge change 23, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting the direction of travel of the vehicle such as is described in Gartner into the system of Berkner and Frank, in order to control a motor vehicle drive train, in which the direction of rotation of the drive train is determined by evaluating sensor signals from a first sensor unit which is provided on the output side of the drive train (para. [0003]).
Regarding claim 16, Berkner in view of Frank and Gartner teaches all the limitation of claim 14, in addition, Berkner teaches that the processor is configured to determine the direction of travel based on calculating the difference between the acceleration signal and the modified acceleration signal, and determine the direction based on a sign of the difference (page 4, lines 58-60; page 5, lines2-8: see claim 3 above).  

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Frank further in view of Gartner further in view of Hermann (EP 1173350 B1, hereinafter referred to as “Hermann”).
Regarding claim 6, Berkner in view of Frank and Gartner teaches all the limitation of claim 1. Berker, Frank, and Gartner do not specifically teach the lowpass filtering comprises band-stop filtering the acceleration signal.
However, Hermann teaches the lowpass filtering comprises band-stop filtering the acceleration signal (page 3, lines 39-40: the controller 9 further includes a band stop filter 12, the input side as well as the band-pass filter 10 to the Connecting line 8 is connected and thus the analog Sensor signal is received; page 3, lines 39-40: the controller 9 further includes a band stop filter 12, the input side as well as the band-pass filter 10 to the Connecting line 8 is connected and thus the analog Sensor signal is received; page 3, lines 42-40: At the exit of the Band-stop filter is thus issued an interference signal 13, the for the received interfering signal components and thus for the Quality of the useful signal 11 is representative. These noise components can either through the sensor 2 itself or in the transmission on the connecting line 8 through Interferences are cause). 
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Frank and Gartner to include the teaching of Hermann to provide that the filtering of the acceleration signal comprises a filtering by a band-stop filter in order to have an improved signal-to-noise ratio during further processing (page 2, line 21).
Regarding claim 19, Berkner in view of Frank and Gartner teaches all the limitation of claim 14.  Berkner, Frank, and Gartner do not specifically teach that the processor is configured to lowpass filter the acceleration signal based on a band-stop filter for filtering of the acceleration signal.
However, Hermann teaches that the processor is configured to lowpass filter the acceleration signal based on a band-stop filter for filtering of the acceleration signal (page 3, lines 42-47: at the exit of the Band-stop filter is thus issued an interference signal 13, the for the received interfering signal components and thus for the Quality of the useful signal 11 is representative. These noise components can either through the sensor 2 itself or in the transmission on the connecting line 8 through Interferences are caused. The control device 9 comprises a not shown Rectifier to which the noise signal 13 is supplied, and the rectified output signal to a low pass filter for Low pass filtering gives off).  It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Frank and Gartner to include the teaching of Hermann to provide the band-stop filter for filtering of the acceleration signal in order to have an improved signal-to-noise ratio during further processing (page 2, line 21). 

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Frank further in view of Gartner further in view of Hermann in view of Okita et al. (US 8,843,272 B2, hereinafter referred to as “Okita”).
Regarding claim 7, Berkner in view of Frank and Hermann teaches all the limitation of claim 6.  Berkner, Frank, Gartneand Hermann do not specifically teach that the band-stop filtering filters out a frequency band which comprises a frequency of the oscillations of the vehicle following deceleration or acceleration of the vehicle.
However, Okita teaches the band-stop filtering filters out a frequency band which comprises a frequency of the oscillations of the vehicle following deceleration or acceleration of the vehicle (col. 8, line 34-39: FIG. 3 is a graph showing an example of the relation between time and acceleration in the back and forth direction of the vehicle. In FIG. 3, solid line shows the relation between time and acceleration (mass position) in the back and forth direction of the vehicle calculated using the time and the vibration model). 
 It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Frank, Gartner, and Hermann to include the teaching of Okit to provide the band-stop filtering filters out a frequency band which comprises a frequency of the oscillations of the vehicle following deceleration or acceleration of the vehicle in order to precisely determine the driving operation state of the vehicle (col. 1, lines 58-59).
Regarding claim 8, Berkner in view of Frank, Gartner, and Hermann teaches all the limitation of claim  6. Berkner, Frank, Gartner, and Hermann do not specifically teach that the band-stop filtering has a transfer function inverse to a mass-spring-damper model of the vehicle.
However, Okita teaches that the band-stop filtering has a transfer function inverse to a mass-spring-damper model of the vehicle (page 2. lines 27-30: preferably, this is intended for the wanted signal component Filter a band-pass filter so that both low-frequency than Also high-frequency noise components are suppressed. The second, provided for the spurious signal components filter preferably a band stop filter, which the Nutzsignalkomponenten suppressed and its filter curve (frequency response) in a preferred Embodiment substantially complementary to that the bandpass filter runs; col. 8, line 34-39: see claim 7 above; col. 9, lines18-22: Namely, in order to obtain the movement of the head so as to be close to an actual movement, values of m and k are set so that the value of the specific frequency is set in a range of 0.2 to 0.5 Hz).  
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Frank, Gartner, and Hermann to include the teaching of Okit to provide that  the band-stop filtering has a transfer function inverse to a mass-spring-damper model of the vehicle, in order to precisely determine the driving operation state of the vehicle (col. 1, lines 58-59).

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Frank further in view of Gartner further in view of Murray further in view of Hermann further in view of Okita further in view of Lu et al. (US 6,107,767, hereinafter referred to as “Lu”).
Regarding claim 9, Berkner in view of Frank, Gartner, Hermann, and Okita teaches all the limitation of claim  8.  Berkner, Frank, Gartner, Hermann, and Okit do not specifically teach that the band-stop filter has a transfer function as follows:                 
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
            . However, Lu teaches that the band-stop filter has a transfer function as follows:                  
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
            ; wherein G is the transfer function, ax and bx are general coefficients, ωo is a resonant circuit frequency, Tadd is a circulation time, s = is a path length, and D is a damping degree.
However, Lu teaches the band-stop filter has a transfer function as follows:                 
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
            . However, Lu teaches that the band-stop filter has a transfer function as follows:                  
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
            ; wherein G is the transfer function, ax and bx are general coefficients, ωo is a resonant circuit frequency, Tadd is a circulation time, s = is a path length, and D is a damping degree (col. 16, lines 27-53: the notch filter 200 functions to shape the frequency response of the motor current controller within its control bandwidth… ωn1, ωn2 are the frequencies close to the notch and the ratio of the damping factors ζ1 and ζ2 define the depth of the notch. In the present embodiment, ωn1 =ωn2 =2100. 2 π, ζ1=0.1 and ζ2=0.6 providing about 15 dB of rejection).  
Although Lu does not explicitly teach the claimed equation, it would have been obvious to rearrange the equation shown in Fig. 2, since it only requires routine skill in the art to rearrange the equation in different form.  It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Hermann, Frank, and Okit to include the teaching of Lu to provide the band-stop filter has a transfer function as follows:                  
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
             ; wherein G is the transfer function, ax and bx are general coefficients, ωo is a resonant circuit frequency, Tadd is a circulation time, s = is a path length, and D is a damping degree, in order to filter the error command signal and provide a filtered command signal (col. 3, lines 18-20).
Regarding claim 10, Berkner in view of Frank, Gartner, Hermann, and Okita teaches all the limitation of claim  9.  Berkner, Frank, Gartner, Hermann, and Okit do not specifically teach that the parameters are selected as follows:                 
                    D
                    =
                    0.2
                    ,
                     
                     
                    
                        
                            ω
                        
                        
                            0
                        
                    
                    =
                    2
                    *
                    π
                    *
                    2.5
                     
                    H
                    z
                    a
                    n
                    d
                
                             
                    
                        
                            T
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                    0.04
                    s
                    .
                     
                
             
However, Lu teaches that the parameters are selected as follows:                 
                    D
                    =
                    0.2
                    ,
                     
                     
                    
                        
                            ω
                        
                        
                            0
                        
                    
                    =
                    2
                    *
                    π
                    *
                    2.5
                     
                    H
                    z
                    a
                    n
                    d
                
                             
                    
                        
                            T
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                    0.04
                    s
                
             (col. 16, lines 27-53: see claim 7 above).  Lu does not explicitly teach the parameters.  However, as explained in MPEP 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitation (determining, from the parameters of band stop filter transfer function, the best design model from the mass-spring-damper model) as a result of routine optimization of the result effective variable of a parameter of band stop filter transfer function in an effort to increase accuracy and reliability. It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Hermann, Frank, Gartner, and Okit to include the teaching of Lu to provide the parameters are selected as follows:                 
                    D
                    =
                    0.2
                    ,
                     
                     
                    
                        
                            ω
                        
                        
                            0
                        
                    
                    =
                    2
                    *
                    π
                    *
                    2.5
                     
                    H
                    z
                    a
                    n
                    d
                
                             
                    
                        
                            T
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                    0.04
                    s
                
            , in order to filter the error command signal and provide a filtered command signal (col. 3, lines 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-270-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858